DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claims 1-3, 5-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanungo et al. in view of Applicant’s Admitted Prior Art (AAPA) and Bilodeau et al. (US 2005/0084640).
 	Regarding claim 1, Kanungo et al. disclose “an imaging blanket (item 100), comprising:  	a base (102) comprising a top layer (item 114), the top layer comprising an elastic polymer and sulfur (paragraph 41: Examiner notes that Kanungo et al. disclose that the layer ‘may be Sulphur free’, which implicitly includes cases wherein Sulphur is included); and  	a surface layer (item 104), the surface layer comprising an elastomer and a platinum catalyst (paragraph 46).” 	Kanungo et al. fail to disclose “a barrier layer on the top layer, the barrier layer comprising an epoxy polymer,” but do disclose that the base can include nitrile butadiene rubber (NBR) (paragraph 44) and “may be Sulphur free” (paragraph 41).  It has been held that when the optional inclusion of a particular component is taught, compositions that both do and do not contain that component are taught.  See MPEP §2123I.  Regardless, AAPA discloses that NBR uses sulfur as a catalyst/crosslinker (applicant’s specification, paragraph 4), and therefore Examiner asserts that the base of Kanungo et al. would include sulfur.  	Bilodeau et al. teaches that with a base made of a rubber, which can include nitrile rubbers (paragraph 54), components such as sulfur can migrate from the substrate to other layers (paragraph 55), and teaches including a barrier layer comprising an epoxy polymer (paragraph 42) to prevent migration of the migratory components, including vulcanization agents like sulfur (paragraph 55).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to include a barrier layer between the base layer and the surface layer in order to prevent migration of components, such as sulfur, from the 
 	Regarding claim 3, Kanungo et al. further disclose “wherein the elastic polymer is nitrile butadiene rubber (paragraph 44).”
 	Regarding claim 5, Bilodeau et al. further disclose “wherein the barrier layer comprises a cross-linked epoxy polymer (paragraph 42).”
 	Regarding claim 6, Kanungo et al. further disclose “wherein the elastomer is a fluorosilicone elastomer (paragraph 48).”
 	Regarding claim 7, Kanungo et al. further disclose “wherein the surface layer further comprises one or more infrared absorbing materials selected from the group consisting of carbon black, carbon nanotubes, graphene, graphite, carbon fibers and metal oxides (paragraph 41).”
 	Regarding claim 8, Kanungo et al. further disclose “wherein the surface layer further comprises silica (paragraph 41).”
 	Regarding claim 9, Kanungo et al. further disclose “further comprising a primer layer (item 106)” but fail to disclose that there is a primer layer between both of: (i) the base and the barrier layer and (ii) the barrier layer and the surface layer.  However, Kanungo et al. does teach that the primer layer is present to improve adhesion between the adjacent layers.  Furthermore, one having ordinary skill in the art would expect that adding a primer layer between the base layer and the barrier layer, and between the barrier layer and the surface layer would improve adhesion between the layers.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to provide a primer layer between both of: (i) the base and the barrier layer and (ii) the barrier layer and the surface layer in order to improve adhesion between the layers.  

 	Regarding claim 11, Kanungo et al. disclose “a variable data lithography system (Figure 1), comprising:  	an imaging member (item 12) comprising an imaging blanket (item 100), the imaging blanket comprising:  		a base (item 112) comprising a top layer (item 114), the top layer comprising an elastic polymer (paragraph 44) and sulfur (paragraph 41: Examiner notes that Kanungo et al. disclose that the layer ‘may be Sulphur free’, which implicitly includes cases wherein Sulphur is included); and 		 	 	a surface layer (item 104), the surface layer comprising an elastomer and a platinum catalyst (paragraph 46);  	a fountain solution subsystem (item 20) configured for applying a layer of fountain solution to the surface layer;  	a patterning subsystem (item 24) configured for selectively removing portions of the fountain solution layer so as to produce a latent image in the fountain solution;  	an inking subsystem (item 26) configured for applying ink over the imaging blanket such that said ink selectively occupies regions of the imaging blanket where fountain solution was removed by the patterning subsystem to thereby produce an inked latent image; and  	an image transfer subsystem (item 30) configured for transferring the inked latent image to a substrate.”
 	Kanungo et al. fail to disclose “a barrier layer on the top layer, the barrier layer comprising an epoxy polymer,” but do disclose that the base can include nitrile butadiene rubber (NBR) (paragraph 44) and “may be Sulphur free” (paragraph 41).  It has been held that when the optional inclusion of a particular component is taught, compositions that both do and do not contain that component are taught.  See MPEP §2123I.  Regardless, AAPA discloses that NBR 
 	Regarding claim 13, Kanungo et al. further disclose “wherein the elastic polymer is nitrile butadiene rubber (paragraph 44).”
 	Regarding claim 15, Bilodeau et al. further disclose “wherein the barrier layer comprises a cross-linked epoxy polymer (paragraph 42).”
 	Regarding claim 16, Kanungo et al. further disclose “further comprising a primer layer (item 106)” but fail to disclose that there is a primer layer between both of: (i) the base and the barrier layer and (ii) the barrier layer and the surface layer.  However, Kanungo et al. does teach that the primer layer is present to improve adhesion between the adjacent layers.  Furthermore, one having ordinary skill in the art would expect that adding a primer layer between the base layer and the barrier layer, and between the barrier layer and the surface layer would improve adhesion between the layers.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to provide a primer layer between both of: (i) the base and the barrier layer and (ii) the barrier layer and the surface layer in order to improve adhesion between the layers.   	Regarding claim 17, Bilodeau et al. further disclose “wherein the barrier layer has a 
 	Regarding claim 19, Bilodeau et al. further teach “wherein the barrier layer prevents significant migration of sulfur into the surface layer during the curing (paragraph 42; last sentence of paragraph 55).”
 	Regarding claim 20, Bilodeau et al. further teach “wherein the barrier layer comprises a cross-linked epoxy polymer (paragraph 42).” 	Regarding claim 21, Kanungo et al. further teach “further comprising depositing a primer layer on the top layer,” the primer layer comprising siloxane (paragraph 45).  Kanungo et al., as modified, fail to disclose depositing the barrier layer on the primer layer, and then depositing a second primer layer on the barrier layer before depositing the elastomer resin.  However, Kanungo et al. does teach that the primer layer is present to improve adhesion between the adjacent layers (paragraph 41).  Furthermore, one having ordinary skill in the art would expect that adding a primer layer between the base layer and the barrier layer, and between the barrier layer and the surface layer would improve adhesion between the layers.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to provide a primer layer between both of: (i) the base and the barrier layer and (ii) the barrier layer and the surface layer in order to improve adhesion between the layers.  
Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive. 
Applicant’s argument that the combination of Kanungo et al. and Bilodeau et al. provides no clear reason for applying the barrier layer of to the multilayer image blanket is not persuasive.  Bilodeau et al. clearly state that unwanted materials such as the vulcanization agent sulfur can migrate between layers in a base with layers which include nitrile rubbers, and that providing the barrier layer prevents the migration of those materials, including sulfur. While it is true that Bilodeau et al. do not explicitly say “sulfur migrates”, a plain reading of paragraph 55 would suggest to one having ordinary skill in the art that the barrier layer would prevent migration of sulfur. Therefore, adding the barrier layer would be desired in the structure of Kanungo et al. to prevent the migration of sulfur, which would be unwanted, at least for the vulcanization effects.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, even though Bilodeau et al. do not mention imaging blankets, the ordinary artisan, when viewing the Kanungo et al. with Bilodeau et al., would expect that a similar barrier effect would be achieved in the imaging blanket of Kanungo et al.
Applicant’s argument that the adhesive layers merely “optionally” contain sulfur is not persuasive.  It has been held that when the optional inclusion of a particular component is taught, compositions that both do and do not contain that component are taught.  See MPEP §2123I. Therefore, AAPA necessarily teaches that sulfur is present.  Furthermore, the portion of Applicant’s specification relied upon for teaching is paragraph 4 regarding “existing carcass used in the litho/flexo industry;” clearly this is prior art as the carcasses already exist.
Applicant’s argument regarding the presence of carbon black in the surface layer is moot, as carbon black is not required as the infrared absorber, and other materials such as iron oxide can be used (paragraph 49 of Kanungo et al.).
Applicant’s argument that there is no evidence that the epoxy barrier layer of Bilodeau et al. could be expected to function as the top rubber surface is not persuasive.  Clearly the structure of Bilodeau et al. is flexible, as it is meant to be used as a tape or label which is applied to rubber-like surfaces, such as tires.  Therefore, given that the layer is meant to be able to flex, one having ordinary skill in the art would have no reason to believe that the combination would not be successful.  Applicant argues that “there is no evidence on the record that a cross-linked epoxy, such as taught by Bilodeau [et al.], would have elasticity or conformance properties comparable to silicone or rubber.”  However, once the Examiner has set forth the case of obviousness, the burden shifts to Applicant’s to provide evidence to the contrary.  See MPEP §2142.  In this case, mere assertions that “the ability of a label to adhere to a tire is likely not a good predictor of conformance properties of an imaging blanket layer” do not rise to the level of evidence required to overcome the reasoning set forth in the rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853